DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to communication, filed on 5/13/2020, in which claims 1-20 are pending. The application has been fully considered and no prior arts were discovered to teach the claimed invention. Therefore this case is in condition for allowance.
EXAMINER’S NOTE
       After reviewing of the specification, which paragraph [0137] clearly states that readable storage medium is not to be defined as transitory signals per se and analyzing the overall scope of claim 11, the “computer program product” would be some type of storage device or tangible device. Therefore, Examiner could not interpret the “computer readable storage medium” as being a signal per se and has decided against issuing a 35 USC 101 to claims 11-19.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Bazarsky et al (US 20210304009) teaches a feedforward computation for a single neuron activation in DNN, where multiply-accumulate (MAC) operations using synaptic weights are summed and then an activation function is calculated, which is often a maximum function (such as a rectifier linear activation function computed by a rectifier linear unit (RLU or ReLU)) or a sigmoid function while the closest prior art of Choi et al (US 20210064954 A1) teaches optimizing quantization of activations and weights in a neural network responsive to hardware constraints of a system executing the neural network. However the closest prior arts above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: the activation optimization maximizing a product of expressivity representing a distribution width of input weights to the neuron and gradient quality for the neuron given the operator arity and the maximum expressivity; and train the neural network of logical neurons using the activation function at the neuron, the activation function using the determined threshold-of-truth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20210304009 or US 20210064954 A1 or  ((US-5226092-A).did. AND USPT.dbnm.) OR ((US-20210365817-A1 OR US-20210103804-A1 OR US-20210012211-A1 OR US-20180174033-A1 OR US-20150106316-A1).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633